Title: From Abigail Smith Adams to John Quincy Adams, 5 April 1813
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Quincy April 5th 1813

I have already written to you, in replie to your Melancholy Letter of Sepbr 20th. and have offer’d to the wounded Bosoms of my dear Children all the consolation which a participation in their Sorrows could impart.
“Some feelings are to mortals given
with less of earth in them, than heaven
And if there be a human tear
From passions drop refind and clear
A tear So limpid and So meek
It would not Stain an Angles cheek
Tis that which pious Father Shed
upon a Lovely Daughter’s head”
I have to acknowledge your favours by mr Jackson, and by mr Harris of 25 & 28 october. I have not faild of writing monthly to you, but fear you will not receive my Letters I need not recount the obsticals in the way of our correspondence—& for Some airy Sylph to bear upon its wings tydings of the Life and health of your Son’s and of your Parents, which is So essential to your happiness, need I add how anxiously we all long for your return to your Native Land.
A mediation offerd by the Emperour of Russia and accepted by our Government, as is reported, gives me hopes, that this Letter may be safely conveyd to you, accompanied by others which have lain already a Month waiting for conveyance
I wish it were Safe for me to commit to paper all that I wish to communicate. I could write a vol’m but many of the pages, would give you no pleasure—the Drawing would be odious.N England has degraded herself, and thus will the page of history record Record her, even the unparalleled Victories of our Naval Commander and their gallent Sailors, over the Boasting Islanders and the visible interposition of heaven, in Spairing our officers and men cannot extort from most of our Clergy, one gratefull orison to heaven in thankfull acknowledgement, nor one petition for their future preservation and Success.
The voice of the Nation call’d alloud for honours and gratulations and the Neighbouing States taking the lead in various ways., compeld the Citizens of Boston to dine and dance the victorious officers—or to be pointed at, by the finger of Scorn
But the Success of the Russian Arms over Napolean, at which I more Sincerely rejoice, than those who have sung Te Deum, and Celebrated it by orations, and publick feasts, not as an offering to Russian valour, but not as a tribute to England, as a triumph over France, being at peace, with one Nation, and at war with the other, who can doubt the motives?
Where is the true Native American Spirit? it dwells in the Breasts of our uncorrupted Natives in our yeomanry, in our Sailors—and in our of few remaing old Patriots.
where dwells British influence? in our Banks, in our warehouses, in our commerce—
Tomorrow is our Election for Gov’r & Leiu’t Gov’or there is not any doubt, but that the Present will be re’elected—Little exertion has been made for any others—worse we might have—they are compleatly in the power & under the junto-controul—
I Should have observed to you that in the Festival in celebration of the Russian Victories, in which Clergy and Laity, judges and Lawyers, Men of all denominations joind—our our National Rulers were Reviled and our Government disgraced, and the old worn out thread-bare topick of French influence banded about by the party Speach maker and orator of Boston—the Silver Tongue Mr   I believe the Emperor will not consider this part of the buisness any honour confered upon him, or his Empire. but enough of this—
I inclose you a Letter from George in French, it is first essay of the kind, and will show you that he had not forgotten his early instruction. he does not learn to write so well as I wish—but he is under a very good instructor, and improves in his Studies to the Satisfaction of his Grandfather and uncle— John is a good Scholar as his Preceptor Says—they Love to come to the Paternal Roof, and I delight to have them—they walked over yesterday, to pass Sunday with us, and Spend Town Meeting Day—George is as tall as I am—John small of his Age, the very picture of his Mother—
My Love to my dear Daughter. I have twice written to her of late, and once to Catharine & once to William
I this day had a Letter from Mr Johnson in New orleans dated 23 Febry—inquiring very tenderly after his Sisters and Family and anxious to learn Something respecting them—I have replied to him, with all the information I was capable of giveing him
From the Valley I heard last week—Your sister, I am sorry to Say has had a very sick winter. She has been confined the most of it, with a Rheumatism, and almost a criple with it, as she writes me—I have urged her to come & pass the time with me during the cols’ absence in Congress and She has determind to do so if she Should recover So as to take Such a journey—
your Brother has written largely to you. he will not be able to write now being call’d to various Courts
adieu my Dear Son heaven Bless you and yours / prays your ever affectionate / Mother
A
PS we are blocaded in Boston in N york in the deliware & in Norfolk—So much for ingratitude towards the Best Statesmen this Country ever had, so much for a blind deluded policy & Gun Boat System instead of 74s.

